Case 1:20-cv-23151-BB Document 18 Entered on FLSD Docket 02/11/2021 Page 1 of 3




                            iUNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-cv-23151-BLOOM/Louis

 KAREEM PICKERING and
 AARON MUHAMMED,

        Plaintiffs,

 v.

 AKAL SECURITY, INC.,

       Defendant.
 ___________________________/

                                              ORDER

        THIS CAUSE is before the Court upon non-party Nevada Smith’s Request for this Court

 to Reconsider Denial of his Amicus Curiae, ECF No. [17] (“Motion”), filed on February 10, 2021.

 Specifically, on October 13, 2020, Smith requested leave to file an amicus brief to “provide this

 court [sic] with accurate facts that only Nevada Smith will provide” on the corporate identity of

 Defendant and of Defendant’s “Tax-Exempt Religious Cult” parent and subsidiary companies.

 ECF No. [15] at 2, 5. The Court denied Smith’s motion on October 14, 2020. ECF No. [16]. Smith

 now seeks reconsideration of the Court’s decision to deny Smith leave to file an amicus brief. The

 Court has carefully considered the Motion, the record in this case, the applicable law, and is

 otherwise fully advised. As explained below, the Motion is denied.

        “[C]ourts have delineated three major grounds justifying reconsideration: (1) an

 intervening change in controlling law; (2) the availability of new evidence; and (3) the need to

 correct clear error or prevent manifest injustice.” Williams v. Cruise Ships Catering & Serv. Int’l,

 N.V., 320 F. Supp. 2d 1347, 1357-58 (S.D. Fla. 2004) (citing Sussman v. Salem, Saxon & Nielsen,

 P.A., 153 F.R.D. 689, 694 (M.D. Fla. 1994)); see Burger King Corp. v. Ashland Equities, Inc., 181
Case 1:20-cv-23151-BB Document 18 Entered on FLSD Docket 02/11/2021 Page 2 of 3

                                                               Case No. 20-cv-23151-BLOOM/Louis


 F. Supp. 2d 1366, 1369 (S.D. Fla. 2002). “[R]econsideration of a previous order is an extraordinary

 remedy to be employed sparingly in the interests of finality and conservation of scarce judicial

 resources.” Wendy’s Int’l, Inc. v. Nu-Cape Const., Inc., 169 F.R.D. 680, 685 (M.D. Fla. 1996); see

 also Campero USA Corp. v. ADS Foodservice, LLC, 916 F. Supp. 2d 1284, 1290 (S.D. Fla. 2012).

 “[T]he movant must do more than simply restate his or her previous arguments, and any arguments

 the movant failed to raise in the earlier motion will be deemed waived.” Compania de Elaborados

 de Cafe v. Cardinal Capital Mgmt., Inc., 401 F. Supp. 2d 1270, 1283 (S.D. Fla. 2003). Simply put,

 a party “cannot use a Rule 59(e) motion to relitigate old matters, raise argument or present evidence

 that could have been raised prior to the entry of judgment.” Michael Linet, Inc. v. Vill. of

 Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005).

        However, as the Court previously stated, in denying leave to file an amicus brief, that “it

 is solely within the discretion of the court to determine the fact, extent, and manner of participation

 by the amicus.” News & Sun-Sentinel Co. v. Cox, 700 F. Supp. 30, 31 (S.D. Fla. 1988) (citations

 and internal quotation marks omitted). Thus, an amicus participates only for the benefit of the

 court. A.R. v. Dudek, No. 13-61576-CIV, 2014 WL 12519764, at * 4 (S.D. Fla. Apr. 7, 2014). In

 denying Smith’s original motion, the Court did not find any special interests that would justify

 amicus participation. Moreover, upon review, the instant Motion fails to address any of the grounds

 justifying reconsideration and it fails to set forth any ground warranting reconsideration of the

 Court’s discretionary decision. The Court therefore finds that Smith has failed to demonstrate any

 reason for reconsideration or modification of the Court’s prior order.

        Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [17], is

 DENIED.




                                                   2
Case 1:20-cv-23151-BB Document 18 Entered on FLSD Docket 02/11/2021 Page 3 of 3

                                                   Case No. 20-cv-23151-BLOOM/Louis


        DONE AND ORDERED in Chambers at Miami, Florida, on February 11, 2021.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of record




                                          3
